                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 JASON CUNNINGHAM, Individually and               )
 as Adult Natural Son and Sole Wrongful           )
 Death Beneficiary and Next of Kin, Affiant       )
 and Administrator Ad Litem and Personal          )
 Representative for Nancy Jane Lewellyn,          )
 Deceased and Estate of Nancy Jane                )
 Lewellyn,                                        )
                                                  )
         Plaintiff,                               )
                                                  )       No. 2:18-cv-02185-TLP-dkv
 v.                                               )
                                                  )       JURY DEMAND
 SHELBY COUNTY, SHERIFF WILLIAM                   )
 OLDHAM, ROBERT PASCHAL,                          )
 Individually and in his official capacity as a   )
 Shelby County Sheriff’s Deputy, MARVIN           )
 WIGGINS, Individually and in his official        )
 capacity as a Shelby County Sheriff’s            )
 Deputy,                                          )
                                                  )
        Defendants.                               )


 ORDER GRANTING DEFENDANTS WIGGINS’ AND PASCHAL’S MOTION FOR
             PARTIAL JUDGMENT ON THE PLEADINGS


      Defendants, Robert Paschal and Marvin Wiggins, Officers with the Shelby County

Sheriff’s Office, move for partial judgment on the pleadings in this wrongful death lawsuit

because Plaintiff sues them in their official capacity so any allegation against them falls under

the claim against Shelby County, Tennessee. (ECF No. 30.) For the reasons below, the Court

GRANTS the Motion without prejudice.
                                          BACKGROUND

        Under 42 U.S.C. § 1983, Plaintiff seeks damages for the alleged wrongful shooting death

 of Nancy J. Lewellyn. (ECF No. 1.) Members of the Shelby County Sheriff’s Department

 allegedly shot Ms. Lewellyn and killed her on March 17, 2017. (Id.)

        Defendants, Paschal and Wiggins, move for partial judgment on the pleadings under Rule

 12(c) of the Federal Rules of Civil Procedure arguing that the official capacity claim against

 them should be dismissed as redundant because Shelby County, Tennessee is already a

 defendant. (ECF No. 30.) In response, Plaintiff asserts that it is too premature to grant such a

 motion, because discovery is not complete and the parties may still file amended pleadings.

 (ECF No. 40.)

        But at the Scheduling Conference here, Plaintiff’s counsel agreed that, as long as Shelby

 County, Tennessee is a party in the litigation, Plaintiff had no basis to pursue claims against the

 officers in their official capacity.

                                             ANALYSIS

        Defendants seek partial judgment in their favor under Federal Rule of Civil Procedure

12(c). After the pleadings close, a party may move for judgment on the pleadings. Fed. R. Civ.

P. 12(c). A court analyzes a motion under Rule 12(c) as it would for a motion under Rule

12(b)(6). See Thomas & Betts Intern. LLC v. Burndy LLC, 2015 WL 5944387 at *1 (W.D. Tenn.

2015). Thus, to survive a motion under Rule 12(c), a “complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));

see Engler v. Arnold, 862 F.3d 571, 575 (6th Cir. 2017).




                                                   2
        Courts assess whether a complaint states a claim upon which relief can be granted under

the standards for Rule 12(b)(6) of the Federal Rules of Civil Procedure, as stated in Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009), and in Bell Atlantic, Corp. v. Twombly, 550 U.S. 544, 555–

557 (2007). “Accepting all well-pleaded allegations in the complaint as true, the court

‘consider[s] the factual allegations in [the] complaint to determine if they plausibly suggest an

entitlement to relief.’” Williams v. Curtin, 631 Fed.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. 681).

        To survive a Motion to Dismiss under 12(b)(6), a “complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)); see Engler v. Arnold, 862 Fed.3d 571, 575 (6th Cir. 2017).

        Though a court will grant a motion to dismiss if a plaintiff has no plausible claim for

 relief, a court must “construe the complaint in the light most favorable to the plaintiff, accept its

 allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Direct TV vs.

 Treesh, 487 Fed.3d 471, 476 (6th Cir. 2007). “A complaint should only be dismissed if it is

 clear to the court that ‘no relief could be granted under any set of facts that could be proved

 consistent with the allegations.’” Herhold v. Green Tree Services, LLC, 608 F.App’x 328, 331

 (6th Cir. 2015) (quoting Trzebuckowski v. City of Cleveland, 319 Fed.3d 853, 855 (6th Cir.

 2003)). “Dismissal of the action is proper if there is an absence of law to support the type of

 claim made, if the facts alleged are insufficient to state a valid claim, or if, on the face of the

 complaint, there is an insurmountable bar to relief.” Doe v. Ohio, No. 2:91-cv-464, 212 WL

 12985973, at *5 (S.D. Ohio February 12, 2012) (citations omitted).




                                                   3
                                          DISCUSSION

      Cunningham’s Official Capacity Claim Against Officers

      Claims against government officials in their official capacity amount to a suit against the

governmental entity. Leach v. Shelby County Sheriff, 891 Fed.2d 1241, 1245–46 (6th Cir. 1990)

(holding that the plaintiff’s suit against the Mayor and the Sheriff of Shelby County in their

official capacities was “essentially and for all purposes a suit against the County itself”); see

also Kentucky v. Graham, 473 U.S. 159, 165–66 (1985)(“official capacity suits generally

represent only another way of pleading an action against an entity of which an officer is an

agent.’” (quoting Monell v. Department of Social Services of New York, 436 U.S. 658, 690 N.55

(1978)).

      Because Plaintiff named Shelby County as a Defendant, Cunningham need not sue

Officers with the Sheriff’s Office in their official capacity, as well. Foster v. Michigan, 573

Fed. App’x 377, 390 (6th Cir. 2014) (“where the entity is named as a defendant, an official

capacity claim is redundant.”) Thus, Cunningham’s claims against Officers Pashcal and

Wiggins in their official capacity are construed as claims against their employer, Defendant,

Shelby County, Tennessee. As a result, the claims against Defendants Paschal and Wiggins in

their official capacity is DISMISSED with prejudice.

                                         CONCLUSION

      For these reasons, the Court GRANTS Defendants Paschal’s and Wiggins’ Motion for

Partial Judgment on the Pleadings with prejudice.

      SO ORDERED, this 7th day of November, 2018.



                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE

                                                 4
